Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2019 and 8/30/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings (Fig. 1) are objected to because the Examiner may require and is requiring descriptive text labels, “1. In bracket 1, insert the reason for the objection, for example the drawings do not show every feature of the invention specified in the claims-- or --the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels”  [MPEP 608.02(b) examiner note].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The “and/or” inside of and “and/or” make it unclear what options to read upon the claims exist. For purpose of this examination the broadest interpretation of and/or being treated as inclusive or throughout the claims is examined. Examiner recommends defaulting to inclusive “or” or using “at least one of” to determin what is within the optional sets of limitations.   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
With respect to Step 1, the claims fall under the statutory category of a method for including at least one step, the other claims are machine claims.
With respect to Step 2A—Prong 1, the claims recite a judicial exception. The claim recites the limitations of receiving a state, determining a formation, determining a set of collective maneuvers, 
With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of “Control unit” and “vehicle” that performs receiving a state, determining a formation, determining a set of collective maneuvers, calculating a trajectory, and determining the collective maneuver steps. The steps are recited at a high level of generality and merely automates the steps, therefore acting as a generic computer to perform the abstract idea. The control unit is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a computer (the processor).
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible. Examiner recommends performing the maneuver with the vehicles to overcome the 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1-11, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Cheatham US 2015/0160653 A1.
As to claim 16, and similar claims 1 and 15, Cheatham discloses a vehicle comprising a control unit for determining a collective maneuver of at least two vehicles, wherein the control unit is configured to: 
receive a state of a first vehicle and a state of at least one further vehicle in an environment of an ego vehicle [Cheatham: 0042]; 
determine a current formation for the first vehicle and the at least one further vehicle on the basis of the received state of the first vehicle and the received state of the at least one further vehicle in the environment of the ego vehicle, wherein the current formation comprises a relative arrangement of the first vehicle and the at least one further vehicle with respect to a road [Cheatham: 0042-0043]; 
determine a set of collective maneuvers on the basis of the current formation, wherein each collective maneuver in the set of collective maneuvers comprises a sequence of formations from the current formation to an end formation [Cheatham: 0044-0046, 0049]; 
calculate a trajectory for the first vehicle and a trajectory for the at least one further vehicle for a collective maneuver from the set of collective maneuvers [Cheatham: 0044-0046, 0049]; and 
determine the collective maneuver from the set of collective maneuvers on the basis of the calculated trajectories of the collective maneuver from the set of collective maneuvers and a movement of the first vehicle and of the at least one further vehicle, as captured by a sensor system of the ego vehicle [Cheatham: 005-0051, 0054, 0056-0059].
As to claim 2, Cheatham discloses wherein the first vehicle is the ego vehicle; and/or wherein the state of the first vehicle and/or the state of the at least one vehicle comprise(s) a preferably lane-accurate position of the respective vehicle [Cheatham: 0042 e.g., position of first vehicle].
[Cheatham: 0042, 0022 e.g., type and position/location]; wherein the current formation is determined on the basis of the state of the first vehicle, the state of the at least one further vehicle and the state of the obstacle object [Cheatham: 0049- 0050 obstacle avoidance as it is contemplated in 0042, 0022]; and wherein the current formation comprises a relative arrangement of the first vehicle, the at least one further vehicle and the obstacle object with respect to a road [Cheatham: 0049- 0050 e.g., figures configuration and future possible configurations based on collision avoidance which includes obstacle avoidance as it is contemplated prior in 0042, 0022].
As to claim 4, Cheatham disclose the method also comprising: determining a state of an obstacle object in the environment of the ego vehicle [Cheatham: 0042, 0022 e.g., type and position/location]; wherein the current formation is determined on the basis of the state of the first vehicle, the state of the at least one further vehicle and the state of the obstacle object [Cheatham: 0049- 0050 obstacle avoidance as it is contemplated in 0042, 0022]; and wherein the current formation comprises a relative arrangement of the first vehicle, the at least one further vehicle and the obstacle object with respect to a road [Cheatham: 0049- 0050 e.g., figures configuration and future possible configurations based on collision avoidance which includes obstacle avoidance as it is contemplated prior in 0042, 0022].
As to claim 5, Cheatham discloses wherein the sequence of formations from the current formation to the end formation specifies a predefined set of pairs of lateral relationships between the first vehicle and the at least one further vehicle and/or a predefined passing order of the first vehicle and of the at least one further vehicle; and/or wherein a collective maneuver from the set of collective maneuvers comprises a trajectory of the first vehicle and a trajectory of the at least one further vehicle [Cheatham: 005-0051, 0054, 0056-0059]; and/or wherein the trajectory of the ego vehicle and the 
As to claim 6, Cheatham discloses wherein the sequence of formations from the current formation to the end formation specifies a predefined set of pairs of lateral relationships between the first vehicle and the at least one further vehicle and/or a predefined passing order of the first vehicle and of the at least one further vehicle; and/or wherein a collective maneuver from the set of collective maneuvers comprises a trajectory of the first vehicle and a trajectory of the at least one further vehicle [Cheatham: 005-0051, 0054, 0056-0059]; and/or wherein the trajectory of the ego vehicle and the trajectory of the at least one further vehicle are homotopic with respect to the current formation and an identical end formation.
As to claim 7, Cheatham discloses wherein the sequence of formations from the current formation to the end formation specifies a predefined set of pairs of lateral relationships between the first vehicle and the at least one further vehicle and/or a predefined passing order of the first vehicle and of the at least one further vehicle; and/or wherein a collective maneuver from the set of collective maneuvers comprises a trajectory of the first vehicle and a trajectory of the at least one further vehicle[Cheatham: 005-0051, 0054, 0056-0059]; and/or wherein the trajectory of the ego vehicle and the trajectory of the at least one further vehicle are homotopic with respect to the current formation and an identical end formation.
As to claim 8, Cheatham discloses wherein the relative arrangement of the current formation is lane-accurate [Cheatham: 0028]; and/or wherein the current formation and the end formation comprise at least one area which is free of vehicles and/or an obstacle object.
As to claim 9, Cheatham discloses wherein the relative arrangement of the current formation is lane-accurate [Cheatham: 0028]; and/or wherein the current formation and the end formation comprise at least one area which is free of vehicles and/or an obstacle object.
[Cheatham: 0028]; and/or wherein the current formation and the end formation comprise at least one area which is free of vehicles and/or an obstacle object.
As to claim 11, Cheatham discloses wherein the relative arrangement of the current formation is lane-accurate [Cheatham: 0028]; and/or wherein the current formation and the end formation comprise at least one area which is free of vehicles and/or an obstacle object.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s  12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Cairano US 2016/0375901.
As to claim 12, Cheatham discloses predicting and modeling the future behavior but is silent as to the method of modeling vehicle predictive behavior. wherein determining the set of collective maneuvers comprises: generating a tree data structure for formations, wherein the current formation is a root element of the tree data structure; calculating a further formation by changing the relative arrangement of the first vehicle and/or of the at least one further vehicle in the starting formation using a predefined set of discrete movement actions; adding the further formation to the tree data structure; checking whether the further formation is an end formation; and if the further formation is an end formation: adding the sequence of formations from the current formation to the end formation as a collective maneuver to the set of collective maneuvers [Di Cairano: Fig. 5-6 0066-0075 e.g., the nodes are planned and trimmed as progress is made relative to the passed object. ]. It would have been obvious to one of ordinary skill at the time of filing to modify the modeling of Cheatham to have formation trees of Di Cairno as it merely involves using a known device in a known way with predictable results for the benefit of smooth transitions of segments 0074 of Di Cairano. 
As to claim 13, Cheatham discloses predicting and modeling the future behavior but is silent as to the method of modeling vehicle predictive behavior. wherein determining the set of collective maneuvers further comprises: if the further formation is not an end formation: calculating a further formation by changing the relative arrangement of the first vehicle and/or of the at least one further vehicle in the current formation or in the added further formation using a predefined set of discrete movement actions; adding the further formation to the tree data structure; checking whether the further formation is an end formation; and continuing the determination of a set of maneuvers on the basis of a result of checking whether the further formation is an end formation, wherein the determination of the set of collective maneuvers is continued until the further formations have been [Di Cairano Fig. 5-6 0066-0075 e.g., the nodes are planned and trimmed as progress is made relative to the passed object.].  It would have been obvious to one of ordinary skill at the time of filing to modify the modeling of Cheatham to have formation trees of Di Cairno as it merely involves using a known device in a known way with predictable results for the benefit of smooth transitions of segments 0074 of Di Cairano.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheatham in view of Wilson US 2015/0266455 A1.
As to claim 14, Cheatham discloses predicting and modeling the future behavior but is silent as to the method of modeling vehicle predictive behavior. Wilson discloses wherein the trajectories for a collective maneuver from the set of collective maneuvers are cost-optimized with respect to at least one vehicle-specific parameter and/or with respect to at least one maneuver-specific parameter [Wilson: 0064 e.g., the vehicle relationships are subject to a costing formula. ]. It would have been obvious to one of ordinary skill in that art at the time of filing to modify the modeling of Cheatham to use costing disclosed in Wilson as it merely uses a known device in a known way with predictable results for the benefit of modeling vehicle behavior.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2008/0065328 A1 a method for collision avoidance for a host vehicle includes the following steps; receiving input data relating to a set of objects external to the host vehicle, wherein an object position (r,.phi.), and an object velocity ({dot over (r)}) are associated with each object by a sensor system arranged on the host vehicle, then estimating future trajectories of each external object, while considering influence by the future trajectories of the other external objects.
	The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are 
	
Inquiry
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK M BRUSHABER whose telephone number is (313)446-4839. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK M BRUSHABER/Primary Examiner, Art Unit 3665